But per totam curiam,.
Grimke, J.,
delivered the opinion. The judgment of the District Court was right. However improperly or incorrectly the deputy surveyor may have acted, yet, if the land has been granted, the grantee is entitled to the benefit of his grant; at any rate, until it has been cancelled or set aside. The public officers entrusted with issuing grants, should be careful to guard against violations of the laws respecting the granting of vacant lands ; but after the 'grant has passed, and rights have been acquired under it, it cannot be invalidated, or questioned, unless in some proceeding in which that is the direct and sole object. The case of Mounce v. Ingram, established this doctrine. See 1 vol. 55. And parol evidence has been admitted to show where the land lies, by proving the original lines to which the grant refers, or marks mentioned in the plat, attached to the grant. See the case of Perry v. Middle» ton, I vol. 103 and 546.
Motion rejected.